McLaughlin, J.:
This is an appeal from an order confirming the report of a referee in proceedings for the distribution of surplus moneys arising on the foreclosure of a mortgage on real estate. In order to properly consider the questions presented by the appeal a statement of the following facts seems .to be necessary.
In October, 1905, the defendant Rohrig was the owner of two *694parcels of real estate in the city of New York —- one at Park avenue and Ninety-sixth street and the other at Madison avenue and Ninety-sixth street. Upon the former was a completed and uporr the' latter an uncompleted apartment house. There were a number of mortgages upon each of these parcels, but it is necessary- to refer only to those involved in this appeal.
• Upon the Madison avenue property the respondent Strasbourger held two mortgages for $10,000 each, both given in May, 1905. On the 23d of October, 1905, Bohrig, being- financially embarrassed, entered into an agreement with his creditors (certain provisions of which will be hereafter considered) pursuant to which he executed • another mortgage to Strasbourger for $40,000 to cover advances which the latter agreed to make to insure the completion of the Madison avenue apartment house. This mortgage was dated and recorded the 27tli of November, 1905, and it appears that Strasbourger made. the first advance of $1,000 on that day. He subsequently foreclosed these three mortgages on the Madison avenue property and the same was sold. There was then' found to be due him over $64,000 and he received from the proceeds of the sale $31,401.39, leaving a deficiency-of $33,286.73, for which a deficiency judgment was entered. At the time the agreement above referred to was made Strasbourger also held a mortgage on the Park avenue property for $10,000 recorded on the 25th- of August, 1905, which contained the following provision : “ This mortgage is givén to further secure the said Samuel Strasbourger or his legal representatives for any indebtedness which now exists or may hereafter exist on the. part of said William F. Bohrig to him.”- When this, mortgage was executed Bohrig was indebted to Strasbourger in the sum of $20,000 secured by the two $10,000 mortgages on the Madison avenue property, as above stated.
In October, 1906, the plaintiff commenced an action to foreclose a prior mortgage on the Park avenue property, which resulted in a sale of the premises to the appellant Monona Comp'any. A surplus of $11,180.75 was realized from the sale and the order appealed from, confirming the report of a referee — after providing for certain payments which are not contested on this appeal -—directed that the balance — some $9,000 — be paid to Strasbourger, whose claim was based upon his $10,000 mortgage on the premises sold. *695The appellants claim to hold liens on this surplus superior to Strasbourger’s, which 'present the questions to be determined. The claim of Goss and Kertseher is independent of that of the Monona Company and .will be first considered.
At and prior to the time the agreement before mentioned was executed several notices of mechanics’ liens had been filed by different persons against both properties, many creditors then having uncompleted contracts for work and materials on the Madison avenue property. The agreement was made between Bohrig, party of the first part; Góss and Kertseher, trustees, parties of the second part; Strasbourger, party of the third part; and certain creditors of Bohrig, parties of the fourth part.. So far as the appellants Goss and Kertseher were concerned, the agreement provided that Strasbourger should make certain payments to the creditors in cash and-to secure any advances he might make for the completion of the building on Madison avenue, Bohrig was to execute to him a mortgage thereon for $40,000 and also to execute to Goss and Kertseher, as trustees, a mortgáge for $85,000, covering both properties — it being provided, however, that this mortgage should be “ subsequent and subordinate to all advances so made by the party of the third part under his said mortgage of $40,000. * * * ” These two .mortgages were made and recorded on the 27th of November, 1905, the $40,000 mortgage being the one already referred to as one of those which Strasbourger foreclosed. The appellants Goss and Kertseher contend that although Strasbourger’s $ 10,000 mortgage on the Park avenue property was to secure future as well as existing indebtedness, nevertheless under the agreement it did not cover the advances which he made pursuant thereto ; in other words, the $10,0.00 mortgage on . the Park avenue property can, by reason of the agreement, be held to secure only the $20,000 which Bohrig owed him at the time the agreement was exécuted; that inasmuch as he received from the sale of the Madison avenue property over $31,000, this must be considered as applied to the payment of the mortgages on that property which he held in the order of their priority; and if so applied, the mortgage of $10,000 on the Park avenue property is satisfied. This claim is well founded if it be true that the $10,000 Park avenue mortgage was' collateral only to either or both of the-mortgages on the Madison avénue property. *696In that cáse the Park avenue mortgage is deemed satisfied and Strasbourger has-no lien on the surplus moneys involved in this proceeding and the surplus should go to the appellants as trustees under the $85,000 trust mortgage.
The agreement, after reciting that Rohrig was .the owner of the two parcels and the mortgages on each, described the Park avenue mortgage as “ a third mortgage held by Samuel Strasbourger for the sum of $10,000, being a collateral mortgage to the mortgage for the same amount held by Strasbourger on premises southeast corner 96th Street and Madison Avenue.” It is contended that this recital estops Strasbourger from asserting that this mortgage also secured the advances he made under the agreement, but in the very first paragraph of the ^agreement it is stated that “ It is understood that the mortgage to be given to said trustee shall, be subordinate to all' advances made or that may hereafter be made on the bonds and mortgages hereinbefore referred to.” In view of this express provision I do not see how there can be any question but tliát Strasbourger’s mortgage should be satisfied before anything is paid on the trust mortgage. The provision is all the. more significant because it was the only existing mortgage referred to in the agreement which made any provision whatever for future advances. At the hearing before the referee certain testimony was admitted tending to show that some time before the execution of the agreement Strasbourger had stated at a meeting of the creditors that the Park avenue mortgage was collateral to the last $10,000 mortgage on the Madison avenue -property, and- that when the- two $10,000 mortgages thereon were paid, this mortgage would-be satisfied, and for . that reason it was described as a collateral mortgage in the agreement. I do not think this testimony was admissible as it was an attempt to vary the terms of a written instrument, but assuming that it was, and giving to it all the force that can be claimed therefrom, it'does not alter the situation.' What Strasbourger said was ■ true. The only indebtedness which it apparently secured at that' time was. the $20,-000 loaned on the Madison avenue property, and if that had then been paid the mortgage would have been satisfied.It is quite likely that he was asked what the mortgage covered, and if lie stated what the testimony tended to show he did, his statement was in fact true, The. statement, however, .was made some time *697before the execution of the agreement, and if made does not warrant the conclusion that he waived the security of the mortgage for future advances in view of the express provision to the contrary in the agreement itself. It is true there is no mention of this mortgage in the $85,000 trust mortgage, which is expressly stated to be subordinate to Strasbourger’s $40,000 mortgage, but the trust mortgage makes no reference to any of the mortgages on the Park avenue property, so that this omission signifies nothing. Strasbourger was not a party to the trust mortgage, and it could not in any event impair whatever rights he had. So far as it affects the question at all it indicates an intention on the part of the parties to it that he was to be paid in full before anything went to the trustee.
It is also contended that since no advances had been made when the trust mortgage was recorded, it is a superior lien to Strasbourger’s mortgage in so far as the latter covered the subsequent advances. But the answer to this contention is the same as that to the one previously considered. Strasbourger’s mortgage secured both present and future indebtedness. The agreement expressly provided that the trust mortgage should be subordinate to all advances that might thereafter, be made on any of the mortgages referred to, among which was Strasbourger’s, and while it was described as a collateral mortgage, it was, as we have already seen, the only existing one under which future advances could be made. There can be no question, as it seems to me, that so far as the appellants Goss and Kertscher are concerned the order appealed from is right.
The appeal of the Monona Company presents a somewhat different question. Its claim is as assignee of Kertscher & Co. That firm had contracts with Bolirig under which it had furnished materials and performed work on the Park avenue property, and on October 7, 1905, had filed a notice of mechanic’s lien against that property for $4,607. It also had contracts with Bohrig for furnishing materials for the Madison avenue property, and it' was stipulated at; the hearing before the referee that the balance due on these contracts on the day the agreement was executed, including the amount for which the lien had been filed, was $16,135. The agreement provided that Strasbourger should pay to the creditors certain specified sums in cash, and they were to receive certificates from the trustees under *698the $85,000 mortgage for the balance of their claims. . Those who had not completed their contracts for work on the Madison avenue building agreed to complete the same, and were not to receive either-the cash payment or the certificate of the trustees uhtil that time. The agreement specified that Kertscher & Co. were to receive $6,135 in cash and the balance of their claim, $10,000, for which a trustee’s certificate was*to be given, appears opposite their signature. The creditors agreed to cancel and discharge, all their liens or claims against the premises or the owner, and to file no further notices of liens' and not to commence any proceeding ón any claim within one year, “ except that it is understood and agreed that the undersigned Kertscher & Co. arc not to satisfy their mechanic’s lien for $4,607, filed * * * on the 7th day of October, 1905 ; *■. * * it being further understood and agreed, however, that said Kertscher & Co. will not commence any proceeding to foreclose or otherwise enforce their said mechanic’s lien for the period of one. year from this date, and will at any time prior to the expiration of said time satisfy said lien on receipt of the sum of Two Thousand Dollars.” This lien was subsequently assigned to the Monona Company, under and by virtue of which it claims to be entitled to $4,607 of the surplus in question. It is conceded that Kertscher .& Co. received, pursuant to the agreement, $6,135 in cash, but it is claimed that by its terms their lien was to be satisfied only upon payment of $2,000 additional. I do not think the agreement is susceptible of this construction. It is obvious that the main purpose of'the •agreement was to.insure the completion of the Madison avenue apartment, and the creditors, with the exception of Kertscher & Co.,, agreed to cancel--"all their liens upon both properties that this might be done. Kertscher & Co.’s claim amounted to $16,135, which included *$4,607, for which they had filed a lien, and they were to receive $6,135 in cash and a trustees’ certificate for $10,000.. There is not a suggestion that a $2,000 bonus was to be given to them, and such an assumption is contrary to the spirit of the agreement. The obvious meaning ,of the provision that their lien was not to be canceled is that whereas the other creditors were to cancel, and satisfy tliei-r liens at once on the strength of.Strasbourger’s promise to", pay a certain .amount- in cash, and,a share.in the trust mortgage for the balance of their claims, Kertscher *699& Co, were not to satisfy their lien until they had actually received $2,000. They had contracts aggregating a considerable amount for materials furnished or work performed, on the Madison avenue property, which it can fairly be assumed they had not completed, although that fact does not definitely appear. By the terms of the agreement they would receive nothing until these contracts were completed, and the provision that they should not satisfy their lien until they received $2,000 is not. difficult to Understand.." “On receipt of the sum of Two Thousand Dollars,” taken in connection with the other provisions of the agreement, means on' receipt of $2,000 of the $6,135 to be paid them by Strasbourger. There is no mention of any other payments to be made in- cash and no suggestion of an additional $2,000 in any part of the agreement. If the Monona Company’s construction be adopted, then Kertscher & Co. received $6,135 in cash and a trustees’ certificate for $10,000 for their claim of $16,135, which included the $4,607 for which notice of lien had been filed, and in addition still retained their lien, inasmuch as the $2,000 additional was not paid within the time-specified in the agreement; in other words, Kertscher & Co. and its assignee would receive $20,742 when the admitted indebtedness was $16,135. The agreement was not intended to accomplish such result, nor is it accomplished by a fair and reasonable- construction. When Strasbourger. paid to Kertscher & Co. the amount provided in the agreement, $6,135, this satisfied their lien for $4,607, and the assignment to the Monona Company accomplished nothing, and its claim is without foundation.
The order appealed from, therefore, should be affirmed, .with ten dollars costs and disbursements against the appellants.
Ingraham, Clarke and Scott, JJ., concurred; Houghton, J., dissented.